Case: 15-13968   Date Filed: 09/20/2016   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-13968
                     ________________________

                 D.C. Docket No. 9:14-cv-80900-RLR

CREATIVE AMERICAN EDUCATION, LLC,

                                   Plaintiff - Counter Defendant - Appellant,

versus

THE LEARNING EXPERIENCE SYSTEMS, LLC,

                                   Defendant - Counter Claimant - Appellee,

ANTHONY KORDA,
KORDA, ZITT & ASSOCIATES,

                                                                   Defendants,

BERNARD LOGANATHAN,
BEEVE SHAIK ALUDEEN-LOGANATHAN,

                                            Counter Defendants - Appellants.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________
                         (September 20, 2016)
                Case: 15-13968       Date Filed: 09/20/2016      Page: 2 of 4


Before TJOFLAT and JULIE CARNES, Circuit Judges, and CONWAY, * District
Judge.

PER CURIAM:

       This dispute arises out of two franchise agreements, a management

agreement, and two powers of attorney between Defendant The Learning

Experience Systems LLC (“Defendant”), a franchisor of childcare centers, and

Plaintiff Creative American Education LLC (“Plaintiff”), a franchisee. In 2011,

Plaintiff invested in two franchises in Colorado. The parties entered into a

management agreement under which Defendant agreed to manage the two

childcare centers exclusively for a period of one year and then to co-manage the

centers with Plaintiff for at least six months after that. The parties executed two

powers of attorney in connection with the management agreement.

       Defendant successfully opened and operated the two centers during its initial

stint as manager. Once Plaintiff assumed its management responsibilities,

however, numerous and continuing management problems arose, eventually

leading to a finding by state licensors of violations of various health and safety

regulations. In response to this finding and its many problems managing the

facility, Plaintiff indicated its intent to shut down one of the centers. Defendant

notified Plaintiff that it found unacceptable the existence of these health and safety


*
  Honorable Anne C. Conway, United States District Judge for the Middle District of Florida,
sitting by designation.
                                               2
              Case: 15-13968     Date Filed: 09/20/2016    Page: 3 of 4


violations, as well as Plaintiff’s plan to close one of the centers. Accordingly,

Defendant indicated its immediate intention to step back in and exercise exclusive

control of both centers.

      After Defendant did so, Plaintiff filed this lawsuit for breach of the franchise

and management agreements, breach of fiduciary duty under the powers of

attorney, fraudulent and negligent misrepresentation, and violations of Florida’s

Deceptive and Unfair Trade Practices Act (“FDUTPA”). Defendant

counterclaimed for breach of the franchise and management agreements.

      The district court granted summary judgment to Defendant on the claims for

fraudulent and negligent misrepresentation and the violations of FDUTPA based

on alleged misrepresentations. The court denied summary judgment on the

remaining claims and counterclaims and held a bench trial.

      At the conclusion of the bench trial, the court found in favor of Defendant on

all counts, including its counterclaims. As to Plaintiff’s breach of the franchise

and management agreements, the district court entered judgment in Defendant’s

favor in the amount of $984,074.31.

      Plaintiff appeals the district court’s grant of summary judgment on the

misrepresentation-related claims, as well as the court’s conclusions of law




                                          3
                Case: 15-13968        Date Filed: 09/20/2016       Page: 4 of 4


concerning the remaining claims and counterclaims tried during the bench trial.1

Having carefully reviewed the record and the briefs, and having had the benefit of

oral argument, we find no reversible error in the district court’s thorough findings

of fact and conclusions of law.

       AFFIRMED.




1
  We review a grant of summary judgment de novo, viewing the evidence in the light most
favorable to the nonmovant. Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1263–64
(11th Cir. 2010). “After a bench trial, we review the district court’s conclusions of law de novo
and the district court’s factual findings for clear error.” Proudfoot Consulting Co. v. Gordon,
576 F.3d 1223, 1230 (11th Cir. 2009). Plaintiff does not challenge the district court’s findings of
fact.
                                                 4